Citation Nr: 1821281	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-25 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

R.Vemulapalli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to February 1975 with the U.S. Army and from August 1975 to September 1980 with the U.S. Navy. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona. Jurisdiction of the claims file remained with the VA Regional Office in Seattle, Washington. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for an additional opinion because the rationale provided by the January 2013 VA examiner does not contain sufficient information to guide the Board in making a decision. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Here, the VA examiner provided an opinion that it was not at least as likely as not that the Veteran's bilateral sensorineural hearing loss was caused by or a result of an event in military service because "[he] had normal hearing at the time of separation from the military in 1980 IAW VA criteria." The examiner did not, however, address the auditory shifts within the Veteran's service treatment records, the Veteran's lay statements of experiencing decreased hearing acuity during active service, or the Veteran's in-service noise exposure. Notably, it is not readily apparent from the January 2013 VA examination report that the examiner was able to review all pertinent evidence. Although the examiner referenced the Veteran's separation examination as part of the rationale for her opinion, she also indicated that "medical evidence [was not] available for review as part of [the] examination." Consequently, the Board finds that this matter should be remanded for an additional examination and opinion with additional explanation.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records not already associated with the claims file that are relevant to the claim on appeal.

2. After the above records development is completed, arrange for a VA audiological evaluation from an examiner with sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss. 

The claims file must be made available to and reviewed by the examiner. The examiner should discuss the Veteran's conceded in-service noise exposure and his lay statements, including his statements in the VA 21-526 indicating he developed hearing loss from working near steam turbines and his statements received in July 2014, indicating his hearing worsened after nuclear power school while standing watch and that he wore hearing protection 90 percent of the time in the engine room as a messenger and throttleman. The examiner should also discuss the audiograms in the Veteran's service treatment records. 

Based on the evaluation of the Veteran and the review of the record, the examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently present bilateral hearing loss is etiologically related to the Veteran's conceded noise exposure in active service. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the examiner must explain why the opinion sought cannot be offered without resort to speculation. 

The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record as necessary and explain the rationale for all opinions given.

3. Once the development described above has been completed, undertake any further development that may be indicated. Then, readjudicate the claim on appeal. If the issue remains denied, or less than the full benefit sought is granted, provide the Veteran with an appropriate supplemental statement of the case and the requisite time to respond. Then, return the claim to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
      A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

